PER CURIAM.
Bobbie Paul Miles appeals his convictions on two counts of unlawful sale of a controlled substance, contending that the trial court erred in denying his motion to suppress tape recordings of conversations between Miles and one of his employees made in Miles’ home. In State v. Sarmiento, 397 So.2d 643 (Fla.1981), and Hoberman v. State, 400 So.2d 758 (Fla.1981), the Florida Supreme Court has held that the Florida Constitution prohibits the warrantless interception of tape recording of a private conversation conducted in the home. None of Miles’ other points on appeal have merit.
Accordingly, the judgment of conviction must be reversed.
BOOTH, SHAW and WENTWORTH, JJ., concur.